TYSON, J.
The .fourth count of the complaint did not aver an undertaking on the part of the plaintiff “to sell” defendant’s property as was done in the case of Sayre v. Wilson, (86 Ala. 151), but simply “to procure *321a customer for her for the property at the price of three thousand five' hundred dollars,” which it is alleged they did. That case, therefore, is not authority for the contention here made, that the count under consideration should allege that the customer procured by plaintiff was readjr, able and ivilling to pay for the property. It was entirely competent for the parties to contract for plaintiffs to procure for defendant a customer for her property, and if they did so, as it is alleged they did, we can .see no possible objection to the complaint on the ground urged. The demurrer was properly overruled.
The remaining exception is based upon the refusal by the court to give what is termed in the record as “the general charge” requested by defendant. The language of that charge is not copied in the bill of exceptions. All that is recited in the bill of exceptions relating to it is in these words: “The defendant in writing requested the general charge for the defendant, but the court refused to give the same, to which action of the court refusing to give the general charge in favor of the defendant, the defendant duly excepted.” We cannot review the rulings of the trial court in refusing the charge. — Donnelly v. State, 130 Ala. 134.
It is true in another part of the record there appears the general affirmative charge with hypothesis, along with other refused charges, but it cannot be looked to in this connection. — Alabama Construction Co. v. Wagnon, 137 Ala. 388; Nuckols v. State, 109 Ala. 2.
Affirmed.
McClellan, C. J., Simpson and Anderson, J. J., concurring.